         Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


KRISTEN GARDNER HUNTER, as
Executrix of the Estate of
Randall Don Hunter, Deceased,
as Surviving Spouse of Randall
Don Hunter, as Guardian of
M.S.H., a minor, and as
Guardian of M.B.H., a minor.

            Plaintiffs,

    V.                                              CASE NOS. CV419-174
                                                                 CV419-169
    UNITED STATES OF AMERICA,

            Defendant.




                                     ORDER


           Before the Court is the Government's Motion to Consolidate

Actions for Discovery and Trial.^ (CV419-174, Doc. 59; CV419-169,

Doc. 97.) In its motion, the Government requests that the Court

consolidate the instant action, CV419-174 (the ''Hunter Action"),

with CV419-169 (the "Cocke Action") under Federal Rule of Civil

Procedure 42(a). (CV419-174, Doc. 59 at 1; CV419-169, Doc. 97 at

1.) For the following reasons, the Government's motion (CV419-174,

Doc. 59; CV419-169, Doc. 97) is GRANTED IN PART and DENIED IN PART.




^    The     Government filed its motion in        both   the   instant action,
CV419-174, and in the action the Government seeks to consolidate
with the instant action, CV419-169. Because the motion is the same
in both actions, the Court will dispose of it in a single order.
     Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 2 of 11




                                        BACK6ROXJND


       This case arises from a plane crash in Ellabell, Georgia that

killed the pilot—Randall Don Hunter—and two passengers—Catherine

and William Cocke. (CV419-174, Doc. 1 at SI 1; CV419-169, Doc. 1 at

SI   1.)   On   August   28,      2017,     shortly     after     takeoff   from   the

Savannah/Hilton Head International Airport, the plane experienced

total engine failure. (CV419-174, Doc. 18 at SISI 20-21; CV419-169,

Doc. 140 at SISI 24-25.) Randall Hunter contacted the Savannah Air

Traffic Control Tower for assistance. (CV419-174, Doc. 18 at SI 21;

CV419-164,      Doc.   140   at    SI    25.)    In   response,    the   air   traffic

controller employed by the Federal Aviation Administration (^^FAA")

advised Randall Hunter to either (1) return to the Savannah/Hilton

Head International Airport or (2) attempt to glide towards an

airport located in Statesboro, Georgia. (CV419-174, Doc. 18 at

SI 22; CV419-169, Doc. 140 at SI 26.) Randall Hunter informed the

air traffic controller that he would attempt to glide towards the

Statesboro airport. (CV419-174, Doc. 18 at SI 24; CV419-169, Doc.

140 at SI 28.) Approximately one minute later, after Randall Hunter

had turned the plane towards Statesboro, the air traffic controller

informed Hunter that Cypress Lakes Airport was closer to the

plane's position than the Statesboro airport. (CV419-174, Doc. 18

at SI 29; CV419-169, Doc. 140 at SI 33.) Randall Hunter turned the

plane again, this time towards Cypress Lakes Airport; however, the

plane      crashed before      reaching         Cypress Lakes,      killing    Randall
   Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 3 of 11




Hunter and the passengers, William and Catherine Cocke. (CV419-

174, Doc. 18 at      30-32; CV419-169, Doc. 140 at SISI 34-35.)

     Representatives of the Hunter and Cocke families filed two

separate lawsuits in this Court—the Hunter Action and the Cocke

Action—based on the plane crash. (CV419-174, Doc. 1; CV419-169,

Doc. 1.) Plaintiffs in the Hunter Action—Kristen Gardner Hunter,

as executrix of Randall Hunter's estate, surviving spouse, and

guardian   of   Randall   Hunter's   two   minor   children    (the   ^'Hunter

Plaintiffs")—allege that the FAA air traffic controller failed to

provide proper services to Randall Hunter. (CV419-174, Doc. 18 at

55 44-54.) Based on this allegation, the Hunter Plaintiffs brought

several negligence claims against the Government. (Id.)

     Plaintiffs in the Cocke Action—the executors of the estates


of Catherine and William Cocke and the guardians and conservators

for their children (the ""Cocke Plaintiffs")—allege that Randall

Hunter was negligent in piloting the plane, that the plane suffered

an engine failure and that FAA air traffic controllers failed to

provide proper services after the engine failure. (CV419-169, Doc.

140 at 55 39-71.) Based on these allegations, the Cocke Plaintiffs

brought negligence    claims   against     Kristen   Hunter,    as personal

representative of the Randall Hunter's estate; Randall Hunter's

estate; the company that chartered the plane. Aviation Development
   Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 4 of 11




Group, LLC ("'ADO"); the sole owner of ADG, Thomas Huff; and the

Government.2 {Id.)

     On    August      21,   2020,   the    Government          filed      a    motion      to

consolidate the Hunter Action and the Cocke Action. (CV419-174,

Doc. 59; CV419-169, Doc. 97.) The Hunter Plaintiffs and the Cocke

Plaintiffs agree that the actions should be consolidated for the

purposes     of        discovery;     however,           the     Plaintiffs              oppose

consolidating the actions for trial.^ (CV419-174, Doc. 60; CV419-

169, Doc. 99.)

                                     ANALYSIS


     The Government seeks to consolidate the Hunter Action and the


Cocke Action for discovery and trial pursuant to Federal Rule of

Civil Procedure 42(a). (CV419-174, Doc. 59 at 1; CV419-169, Doc.

97 at 1.) Under Rule 42(a), 'Mi]f actions before the court involve

a common question of law or fact, the court may: (1) join for

hearing or trial any or all matters at issue in the actions; (2)

consolidate      the    actions;     or    (3)    issue        any   orders      to       avoid

unnecessary cost or delay." Fed. R. Civ. P. 42(a). The Eleventh

Circuit    has   described    this   rule    as    ^'a   codification           of   a    trial




2 Both the Cocke Plaintiffs and the Hunter Plaintiffs originally
named as a defendant Continental Motors, Inc., the manufacturer of
the plane's engine. (CV419-174, Doc. 1; CV419-169, Doc. 1.)
Subsequently, the Plaintiffs settled with Continental Motors, and
the Court dismissed Continental Motors from both actions. (CV419-
174, Doc. 71; CV419-169, Doc. 108.)
3 The Court notes that ADG and                    Huff     have      not       opposed      the
Government's motion to consolidate.
   Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 5 of 11




court's inherent managerial power to control the disposition of

the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants." Hendrix v. Raybestos-

Manhattan, Inc., 776 F.2d 1492, 1495 {11th Cir. 1985) (quoting In

re Air Crash Disaster at Florida Everglades, 594 F.2d 1006, 1012

(5th Cir. 1977)) (internal quotations omitted).^ Rule 42(a) "is

permissive and vests a purely discretionary power in the district

court." Young v. City of Augusta, 59 F.3d 1160, 1168 (11th Cir.

1995) (quoting Air Crash Disaster, 594 F.2d at 1013).

     Although    the   Court's    decision    under    Rule   42(a)      is

discretionary, the Court must consider the following factors:

     (1)   whether the specific risks of prejudice and
           possible confusion are overborne by the risk of
           inconsistent adjudications of common factual and
           legal issues;

     (2)   the burden on parties, witnesses and available
           judicial resources posed by multiple lawsuits;

     (3)   the length of time required to conclude multiple
           suits as against a single one; and

     (4)   the relative expense to all concerned of             the
           single-trial, multiple-trial alternatives.

Weismann v. Williams, Nos. 1:15-CV-40(WLS), 1:17-CV-220(WLS), 2018

WL 9439690, at *2 (M.D. Ga. Aug. 15, 2018) (quoting Hendrix, 776

F.2d at 1495). "When cases are consolidated pursuant to [Rule]



^ In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), this court adopted as precedent all decisions
of the former United States Court of Appeals for the Fifth Circuit
rendered prior to October 1, 1981.
     Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 6 of 11




42(a), the district court must take care to ensure that the trial

of the consolidated actions will be conducted in a manner which

does not prejudice the rights of the parties." Dempsey v. Mac

Towing, Inc., 876 F.2d 1538, 1545 (llth Cir. 1989) (citing Hendrix,

776 F.2d at 1495). "'Decisions to consolidate have been reversed in

cases where a party was prejudiced because his substantive legal

interests conflicted with those of a co-party." Young, 59 F.3d at

1169.


       As an initial matter, the parties do not dispute that the

Hunter    Action   and   the   Cocke    Action   should   be   consolidated     for

purposes of discovery. (CV419-174, Doc. 60 at 1; CV419-169, Doc.

99   at   1-2.)    The   Hunter   Plaintiffs      and   the    Cocke   Plaintiffs

"acknowledge that certain common factual and legal issues exist in

both cases . . ." and that the liability-related evidence in both

cases will be similar. (CV419-174, Doc. 60 at 3; CV419-169, Doc.

99 at 3.) Accordingly, the Court GRANTS the Government's motion to

the extent it seeks to consolidate the Hunter Action and the Cocke

Action for purposes of discovery. See Carroll v. Tavern Corp., No.

1:08-CV-2514-TWT-JFK, No. 1:08-CV-2554-TWT-JFK, 2009 WL 10666084,

at *2 (N.D. Ga. Feb. 27, 2009) (consolidating two actions for

purposes of discovery and pre-trial matters).

        In its motion, the Government argues that the Court should

also    consolidate      the   Hunter   Action   and    the    Cocke   Action   for

purposes of trial. (CV419-174, Doc. 59 at 1; CV419-169, Doc. 97 at
   Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 7 of 11




1.) The Government contends that consolidation for purposes of

trial will ^'promote convenience and judicial economy because both

actions involve common questions of law and fact." {CV419-174,

Doc.    59   at   2;   CV419-169,    Doc.    97    at   2.)   Specifically,   the

Government argues that its ^^liability defenses in both cases will

[] be    identical     with   the   same    fact   witnesses    [and]   experts."

(CV419-174, Doc. 59 at 3; CV419-169, Doc. 97 at 3.) Additionally,

the Government asserts that consolidation does not pose a risk of

confusion for the finder of fact because the Court, rather than a

jury, will decide the claims against the Government. (CV419-174,

Doc. 59 at 3; CV419-169, Doc. 97 at 3.)

       In response, the Hunter Plaintiffs and the Cocke Plaintiffs

argue that a consolidated trial would significantly increase the

risk of prejudice and confusion. (CV419-174, Doc. 60 at 1; CV419-

169, Doc. 99 at 2.) The Hunter Plaintiffs and the Cocke Plaintiffs

highlight that, although the liability-related evidence will be

the same in each action, the damages-related evidence will be

entirely different. {CV419-174, Doc. 60 at 3-4; CV419-169, Doc. 99

at 3.) The Hunter Plaintiffs and the Cocke Plaintiffs also note

that, unlike the Hunter Action, the Cocke Action                   will require

empaneling a jury and will involve evidence related to claims

against ADG and Huff. (CV419-174, Doc. 60 at 3; CV419-169, Doc. 99

at 4.)
   Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 8 of 11




     Additionally, the       Hunter   Plaintiffs and      Cocke       Plaintiffs

argue that because the Cocke Plaintiffs brought claims against the

pilot's estate. Plaintiff Kristen Hunter, as the representative of

the pilot's estate, would be required to act as a plaintiff and a

defendant in a consolidated trial. (CV419-174, Doc. 60 at 3; CV419-

169, Doc. 99 at 4.) The Hunter Plaintiffs and the Cocke Plaintiffs

argue that requiring Kristen Hunter to act as both plaintiff and

defendant would align parties with conflicting interests and cause

substantial prejudice. {CV419-174, Doc. 60 at 3; CV419-169, Doc.

99 at 4.)

     The Court finds that a consolidated trial is not appropriate

here. Although the Court acknowledges the benefit of consolidating

the trials for the sake of time and resources, the Court is not

persuaded that the benefits of consolidation outweigh the risk of

prejudice   and   possible    confusion.     Additionally,       as    discussed

below, the risk of inconsistent adjudications if the actions are

tried separately is mitigated because the Court will be the trier

of fact in the Hunter Action.


     First, the Court agrees with the Hunter Plaintiffs and the

Cocke Plaintiffs that, unlike the liability-related evidence, the

damages-related    evidence      involved   in   each   action    is    entirely

different. Although the actions arose from the same accident, the

damages   requested   by   the    Hunter    Plaintiffs   will     require    the

presentation of different witnesses and evidence than the damages

                                      8
   Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 9 of 11




requested by the Cocke Plaintiffs. Accordingly, a consolidated

trial risks prejudicing the Plaintiffs and confusing the jury that

will be empaneled for the Cocke Action. See Halo Wireless, Inc. v.

TPS Telecomms. Corp., Nos. 2:11-CV-158-RWS, 1:11-CV-2749-RWS, 2012

WL 246393, at *2 (N.D. Ga. Jan. 26, 2012) {'MT]he mere existence

of common issues, although a prerequisite to consolidation, does

not mandate a joint trial.") (internal quotations omitted).

     Second, the fact that Plaintiff Kristen Hunter would act as

a plaintiff and a defendant in a consolidated trial presents a

substantial risk of prejudice and confusion. In that situation.

Plaintiff Kristen Hunter would face a conflict as the defendant in


the Cocke Action and the plaintiff in her own action. Unlike the

Cocke Plaintiffs, who could argue that either Randall Hunter or

the Government was negligent. Plaintiff Kristen Hunter could only

argue that the Government was negligent. Moreover, Kristen Hunter

would be required to advocate alongside the Cocke Plaintiffs in

her claims against the Government; but, in the same trial, she

would also be required to defend her husband against the Cocke

Plaintiffs. See Atkinson v. Roth, 297 F.2d 570, 575-76 (3d Cir.

1961) (denying consolidation because ^^the presence of Atkinson,

qua defendant, in the same trial with Atkinson, qua plaintiff,

emphasizes the conflict."); Trevizo v. Cloonan, No. P-OO-CA-028,

2000 WL 33348794, at *2 (W.D. Tx. Nov. 29, 2000) (^^Consolidation

is improper if it aligns a party in one part of the litigation
  Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 10 of 11




with other parties with whom the first party has a conflicting

interest in other parts of the consolidated litigation.") (citing

DuPont V. Southern Pac. Co., 366 F.2d 193, 196 (5th Cir. 1966)).

Because of the conflicting interests of the Cocke Plaintiffs and

Plaintiff Kristen Hunter, the Court finds that consolidation is

improper.

     Finally, there is minimal risk of inconsistent adjudications

if the actions are tried separately. Although a jury will be

empaneled to hear the claims by the Cocke Plaintiffs against ADG,

Huff and the Hunter Plaintiffs, the claims against the Government

will be decided by the Court. See 28 U.S.C. § 2402. Likewise, the

claims against the Government in the Hunter Action will be decided

by the Court. With the Court as the only trier of fact in the

Hunter   Action,    the   risk   that       separate      trials    will    result   in

inconsistent adjudications is mitigated. Accordingly, the Court is

not persuaded that ^^the specific risks of prejudice and possible

confusion    are        overborne      by     the      risk      of      inconsistent

adjudications." Hendrix, 776 F.2d at 1495. As a result, the Court

finds that consolidation for purposes of trial is not appropriate.

                                    CONCLUSION


     Based   on     the    foregoing    reasons,          the    Court     finds   that

consolidation      of   the   Hunter    Action      and    the     Cocke    Action   is

appropriate for purposes of discovery; however, consolidation is

inappropriate for purposes of trial. As a result, the Government's

                                        10
  Case 4:19-cv-00169-WTM-CLR Document 143 Filed 01/22/21 Page 11 of 11




motion to consolidate (CV419-174, Doc. 59; CV419-169, Doc. 97) is

GRANTED IN PART and DENIED IN PART.


     SO ORDERED this          day of January 2021.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   11
